Citation Nr: 0203388	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  97-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949 and from August 1949 to September 1966.  He 
died in June 1996.  The appellant is the veteran's surviving 
spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas.  Thereafter, the appellant 
moved to Nebraska, and her claim was forwarded to the Board 
from the Lincoln, Regional Office (RO).  

In a statement received in April 2000, the appellant raised 
the issue of entitlement to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1318 based 
upon a hypothetical determination of eligibility.  By way of 
Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001), a stay 
was imposed at the Board on the processing of certain 38 
U.S.C.A. § 1318 DIC claims where the decision would require a 
determination on "hypothetical" eligibility to be made.  
Accordingly, the appellant's claim for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is subject to the 
stay and may not be adjudicated at this time.

This case was previously before the Board and was remanded to 
the RO in December 1997 and June 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in June 1996.  The death certificate 
lists the immediate cause of death as cerebrovascular 
accident due to chronic renal insufficiency as a consequence 
of congestive heart failure due to hypopituitarism.  An 
autopsy was not performed.  

3.  At the time of death, the veteran was service-connected 
for:  skull defect, evaluated as 50 percent disabling; 
residuals of surgery to remove a pituitary tumor, evaluated 
as 40 percent disabling; defective vision, evaluated as 30 
percent disabling; and headaches, bilateral hearing loss, 
right inguinal hernioplasty, and laceration on the inside of 
the lower lip, evaluated as noncompensably disabling.  

4.  Chronic renal insufficiency, congestive heart failure and 
hypopituitarism were initially diagnosed many years after 
service and were not etiologically related to service or a 
service-connected disability.  

5.  A service-connected disability, including the service-
connected residuals of removal of a pituitary tumor, did not 
contribute substantially or materially to cause the veteran's 
death, nor did it worsen or aggravate any fatal disability.  


CONCLUSION OF LAW

The veteran's death was not due to or the result of disease 
incurred in or aggravated by service, and a service-connected 
disability did not contribute substantially or materially to 
cause his death or aggravate any fatal disability.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.310, 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  The veteran's service medical 
records have been associated with the claims folder.  The RO 
has obtained all identified private and VA medical treatment 
records from the veteran's discharge from service until his 
death.  The appellant has not indicated that there are any 
additional medical records that could be obtained.  
Additionally, the RO has obtained the medical opinions 
ordered in the Board's December 1997 and June 2000 remands.  

The record discloses that the June 1997 statement of the case 
and the August 1998 and October 2001 supplemental statements 
of the case provided the appellant, and her representative, 
with the reasons and bases for the denial as well as the 
applicable laws and regulations pertaining to her claim.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)), and thus the Board concludes that 
the appellant, and her representative, have received these 
determinations.

As such, VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


Factual Background

During his lifetime the veteran was service-connected for:  
skull defect, rated 50 percent disabling; residuals of 
surgery to remove a pituitary tumor, rated 40 percent 
disabling; defective vision, rated 30 percent disabling; and 
headaches, bilateral hearing loss, right inguinal 
hernioplasty, and laceration on the inside of the lower lip, 
rated zero percent disabling.  

The relevant facts are summarized as follows:  During 
service, the veteran developed a malignant tumor of the 
pituitary.  Pituitary surgery was performed in December 1962 
and again in July 1964 and the residuals of the surgery 
included loss of visual acuity and loss of part of the skull.  
At the time of separation examination in June 1966, there was 
no clinical evidence of recurrence of the tumor.  The veteran 
was maintained on Hydrocortisone 10 mgs mornings and 
evenings.  

VA medical records show that the veteran was hospitalized 
from February to March 1993 for treatment of congestive heart 
failure.  It was noted that he had been on moderate dose of 
Furosemide 80 mgs twice a day.  During the hospitalization, 
his therapy was increased to include Maxzide, one twice a day 
thirty minutes before each Furosemide and Captopril, 12.5 mgs 
three times a day.  On that, the veteran had a vigorous 
diuresis.  Subsequently, all medications were discontinued.  
When seen by Nephrology, they suspected that the failure was 
due to either the Captopril or just the low cardiac output 
from the heart failure or a combination of both.  Discharge 
medications were Cortisone 25 mgs each morning and 15 mgs in 
the evening, Diltiazem CD 180 mgs a day, Isosorbide 20 mgs 
three times a day, and Levothyroxine 0.125 mgs a day.  The 
discharge diagnoses were: acute renal failure, resolved; 
congestive heart failure, compensated; coronary artery 
disease, stable; and hypopituitarism.  A November 1993 
outpatient treatment record noted assessments of renal 
insufficiency stable and coronary artery disease stable.  VA 
hospital records show that the veteran was hospitalized in 
July 1994 following a cerebrovascular accident which involved 
right upper extremity and right lower extremity weakness and 
inability to stand on his own.  During the course of 
hospitalization, the veteran underwent physical therapy and 
regained good strength in his right side.  He was discharged 
to a nursing home.  

In July 1995, the veteran was transferred to a VA hospital 
from the nursing home because he was not willing to eat.  He 
had had chronic congestive failure and apparently was gaining 
weight on a diet which he was not following too strictly.  He 
was given much more Lasix and a 1500 cc fluid restriction was 
enforced and he actually did lose edema as well as his 
appetite and strength.  Following treatment, he was returned 
to the nursing home in stable condition.  

On June 18, 1996, the veteran was hospitalized after he had 
evidently had a stroke because his words were slurred and he 
could not use his right arm or leg.  The diagnoses were 
possible cerebrovascular accident, renal failure, congestive 
heart failure, hypertension, and severe arteriosclerotic 
heart disease.  He died on June [redacted], 1996.  The death 
certificate lists the immediate cause of death as 
cerebrovascular accident due to chronic renal insufficiency 
as a consequence of congestive heart failure due to 
hypopituitarism.  An autopsy was not performed.  

In a May 1997 statement, Dr. G. W., a VA physician concluded 
that the service-connected residuals of a pituitary tumor 
could not be reasonably associated with the veteran's 
cerebrovascular accident and subsequent stroke symptoms of 
record.  

In June 1998, Dr. G. W. provided a supplemental statement 
based on a review of the veteran's complete medical record.  
The physician noted that the veteran's medical records were 
primarily related to his visual loss and cardiovascular 
deterioration.  The physician concluded that following the 
1962 and 1964 surgeries adequate pituitary replacement 
hormonal therapy was maintained with satisfactory result and 
no recorded complication.  He noted that progressive physical 
and neurologic deterioration did not correlate with zones of 
pituitary surgery nor were post-surgical complications 
mentioned during 32 years of examinations and 
hospitalizations.  As such, it was his opinion that 
"[e]xtracranial carotid artery disease was responsible for 
the cerebrovascular accident in July 1994 which improved 
after endarterectomy, but progressive recurrence of impaired 
circulation caused death on June [redacted], 1996 recorded as 'CVA, 
immediate'".  

In a November 2000 medical opinion, Dr. G. W. stated that 
based on a medical review there was no evidence that renal 
insufficiency was present at the time of death or that it 
contributed in any way to the cerebrovascular accident which 
occurred in June 1996.  He also stated that there was no 
evidence that congestive heart failure was present or 
accelerated, worsened, or aggravated the cerebrovascular 
accident which caused the veteran's death.  He concluded: 

There does not appear to be supportable 
evidence that the secondary complications 
listed on this veteran's death 
certificate contributed to any 
significant extent to the immediate cause 
of death, CVA (cerebro-vascular 
accident).  It is not at least as likely 
as not that the veteran's death was 
accelerated including whether any fatal 
disability was worsened or aggravated, by 
service-connected disability including 
the service-connected residuals of 
removal of a pituitary tumor.  It is not 
as least as likely as not that service-
connected disability, including the 
service-connected residuals of removal of 
a pituitary tumor, contributed 
substantially or materially to cause the 
veteran's death. 


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  A 
contributory cause of death is inherently one not related to 
the primary cause.  

In determining whether a service-connected disability 
contributed to the veteran's death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disease to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in death, but rather that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In Allen v. Brown, 7 
Vet.App. 439 (1995), the United States Court of Appeals for 
Veterans Claims held that when "aggravation" of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disease or injury, compensation 
is payable for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

In this case, there is no medical evidence indicating that a 
service-connected disability caused or materially contributed 
to the veteran's death.  In fact, Dr. G. W., in his May 1997, 
June 1998 and November 2000 statements expressed the opinion 
that none of the veteran's service-connected disabilities, 
including the service-connected residuals of removal of a 
pituitary tumor, caused or materially contributed to his 
death.  He also opined that a service-connected disability, 
including the service-connected residuals of removal of a 
pituitary tumor, did not worsen or aggravate any fatal 
disability.  See Allen v. Brown, 7 Vet.App. 439 (1995)

As such, the only evidence offered to support the appellant's 
contentions are her assertions that there is an etiological 
relationship between the veteran's service-connected 
disabilities and the conditions that caused his death.  Where 
the determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
make the claim plausible.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  As a lay person, the appellant is not competent 
to offer evidence that requires medical knowledge so her 
assertion that any of the veteran's service-connected 
disabilities contributed substantially and materially to his 
chronic liver disease is not entitled to probative value.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992) (lay 
person not competent to offer evidence that requires medical 
knowledge); see also King v. Brown, 5 Vet.App. 19, 21 (1993) 
(truthfulness of the evidence is presumed, except when the 
fact asserted is beyond the competence of the person making 
the assertion).  

Thus, the Board determines that the conclusions of the VA 
physician, ruling out any etiologic link between the 
veteran's service-connected disabilities and the conditions 
that caused his death, together with the veteran's medical 
records which fail to establish any etiologic link, provide 
the basis upon which the Board rests its conclusion that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

